■WASHINGTON, Circuit Justice.
The principle contended for by the appellants’ counsel, that a receipt in full of all demands, is not conclusive, against the giver of it, is. as a general principle, unquestionably correct. It is so settled in the English and American courts. Like a settled account, it is only prima facie evidence of what it purports to be, upon the face of it; and upon satisfactory proof being made, that it was obtained by fraud, or was given under a mistake, either of facts, or under an ignorance of the legal rights of the party who gave it; it may be inquired into and corrected in a court of law, as well as in a court of equity. When this is made out by evidence, it then appears, that beyond the sum actually paid, it was given without consideration. But this .want of consideration, ought to be made clearly to appear by the party who attempts to impeach the validity of the instrument. If this is not done, the presumption in fa-vour of the written acknowledgment of the party, must prevail. An agreement for instance, made for the purpose of settling family differences, will not be set aside even in equity, though it were founded on mistake. In like manner, 1 conceive, if the legal rights of the party who gives the receipt, be doubtful, and are honestly contested by the other side; and time and opportunity are afforded him to satisfy himself upon the matter in dispute, and he finally agrees to compromise, and to accept less that he might in strictness be entitled to; the court will hold him bound.
As to the point of law. arising in this case, in relation to the wages, which these seamen had a right to claim; it appears to be quite unsettled. I have met with no case, which precisely resembles it, in any book of reports; nor with any principle in the ordinances, or usages of other nations, which strictly applies to it. In the cases cited from 12 Mod. 409, and Ld. Raym. 739, it is laid down as a general principle; that if the vessel be lost on her return voyage, the seamen are entitled only to full wages to the last port of delivery; and to half wages, for the time she was in such port. In the case of Giles v. The Cynthia [Case No. 5,4241, the same rule was laid down. In the case of Cranmer v. Gernon [Id. 3.359], the same decision was made; the Isle of Bourbon being considered as the last port of delivery. It is true, that in this latter case, the judge states, that he had decided; that when a cargo is purchased, at several neighboring ports, and the vessel proceeds to each of them to receive it, the last port of lading and departure, is the one to which full wages should be paid. But I think it fair to apply this doctrine, thus generally stated, to the particular case the judge was deciding, which will make it consistent with his other reported decisions, and with the cases before mentioned. 12 Mod. 409, and Ld. Raym. 739. What proves the propriety of thus qualifying the dictum of the learned judge is, that he immediately observes, that it is immaterial, whether the ship lay at the port of her original destination, while her cargo was collecting, and brought in lighters, or goes to the port where it was purchased. Now if it be immaterial, and if remaining at the port of her original destination, the seamen would have been entitled to no more than full wages to that port, and half wages, during her continuauce there; they would be entitled to no more, if the ship had gone 1o other ports, to take in her cargo there, instead of waiting to have it sent to her.
My own opinion, upon this new. and somewhat difficult case is; that whenever the vessel is lost on her return voyage, her arrival at the last port of delivery of the outward cargo, or at the last port of destination, if there be no cargo; fixes the time. to which full wages are to be allowed; and that one half time of her stay there should be added to the outward, and the other half *1038to the homeward voyage; and to be considered respectively, as parts thereof. If the vessel leaves her port of destination or un-lading, for the purpose of receiving a return cargo; she is at such ports, to be considered, either as on her return voyage, or as being in the same situation, as if she had remained at her last port of unlading, there to receive her cargo. If the former, then the whole of the wages, from the time she left her port of unlading, including half the time she lay there, would be lost, in consequence of the subsequent capture; if the latter, the seamen would be entitled to half wages only, during the whole time the ship lay at the port of delivery, and the port of lading and departure. But upon no principle, that I can distinctly comprehend, can the port of lading and departure, be considered as the port of delivery, or, in other words, the termination of the outward voyage; unless there be something particular in the contract made with the seamen. In this case, the contract was for a port in France. After the cargo was delivered at St. Jean de Luz, it terminated; and the seamen were at liberty to leave the vessel. But the retaining of them, in consequence of the directions of the owners, amounted to a new contract for the return voyage; upon the same terms, as had been agreed upon, for the outward voyage, as it does not appear, that any new contract was expressly made with them. The going to Bayonne, for the purpose of taking in a return cargo, which was to be sent thither from Bordeaux; and the subsequent departure front Bayonne, and arrival at La Teste, where the cargo was actually taken on board; were either parts of the return voyage, or those ports are to be considered, in relation to St. Jean de Luz, as one port. In the former case, the appellants have received more than they were entitled to, and in the latter, precisely what they were entitled to.
I am therefore of opinion, that the claims of the appellants, were settled on fair principles; and that the decree of the district court, ought t.o be affirmed with costs. Decree affirmed.